 
 
 

 

UNITED STATES DISTRICT COURSE...

WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION
United States of America §
VS. : Cr No.: SA:21-M -00370(1)
(1) Yosleiky Quezada-Rivero :

Defendant

ORDER APPOINTING COUNSEL

The above-named defendant having satisfied this court after appropriate inquiry that
he/she (1) does not wish to waive representation by counsel, and (2) is financially unable to
obtain counsel, the Federal Public Defender is hereby APPOINTED to represent the defendant in
the above-styled and numbered cause.

Should this case proceed before a United States District J udge, the appointment shall,
nevertheless, remain in effect until terminated or a substitute attorney is appointed or retained.

SIGNED on March 31, 2021.

ELIZA S. ("BETSY") CH
UNITED'STATES MAGIST TUDGE

** Spanish Language Interpreter Required
